Citation Nr: 1215989	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  11-17 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a cervical spine disability as he injured his head and neck during service in Korea and was transferred for hospitalization in Japan.  In a December 2009 statement, the Veteran noted that his injury and hospitalization occurred in approximately September and October 1954.  

The Veteran's service records are unavailable for procurement due to destruction during a fire at the National Personnel Records Center (NPRC), in St. Louis, Missouri, in July 1973.  When service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In April 2009, the RO requested that the NPRC provide any available service medical records, records from the Surgeon General's Office (SGO), or sick/morning reports that pertained to the Veteran.  The NPRC responded that the search could not be completed without the Veteran's complete organization name and a 90 day search period.  No follow-up requests were made by the RO.  In light of the Veteran's December 2009 statement identifying the specific period of his hospitalization, the Board finds that an additional request should be made to the NPRC to determine whether alternate sources of service records are available.  
The Board also finds that the Veteran should be provided VA examinations to determine the nature and etiology of the claimed neck and hearing disabilities.  
VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the Veteran's hearing loss and tinnitus, he has submitted evidence that he served as an airborne communicator aboard aircraft in Korea and at Dover Air Force Base in Delaware.  A June 1953 document from the Air Force shows that the Veteran completed a course in airborne radio operation, and a July 1955 note on an envelope addressed to his then-fiancé indicates that he was permanently grounded for air force service due to hearing damage.  The Veteran has also reported that his hearing loss and tinnitus began during service and has continued to the present day.  This evidence indicates that the Veteran's hearing loss and tinnitus, which he is also competent to report the presence of, may be associated with active service.  Similarly, the Veteran has submitted copies of letters from himself and his fiancé that appear to reference a head injury that occurred in the fall of 1954.  Letters from several of the Veteran's service friends also reference an injury and hospitalization that occurred during his service in Korea.  The Board finds that VA examinations are necessary to determine the nature and etiology of the Veteran's claimed neck disability, hearing loss, and tinnitus based on the evidence of possible in-service incurrence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the NPRC and request any service medical records, SGOs, and sick/morning reports that pertain to the Veteran during the period between September 1964 and November 1964.  The Veteran's full unit description must be sent along with the search request.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.

2.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed neck disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed neck disorders are etiologically related to any incident of the Veteran's active service, to include his reported history of a head injury and hospitalization in September or October 1964.  

For the purposes of this examination and medical opinion, the examiner should assume that the Veteran injured his neck during service.  A complete rationale should be provided for all expressed opinions.  

3.  Afford the Veteran a VA audiological examination to determine the nature and etiology of the claimed hearing loss and tinnitus.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed hearing loss and/or tinnitus are etiologically related to any incident of the Veteran's active service, to include his reported service as an airborne communicator and radio operator.  

For the purposes of this examination, the examiner should assume that the Veteran served as an airborne radio operator and incurred some noise exposure. 
A complete rationale should be provided for all expressed opinions.  

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



